DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of foreign priority to applications KR10-2018-0080663 filed 11 July 2018 and KR10-2019-0083761 filed 11 July 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0080663 application as required by 37 CFR 1.55. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The effective filing date of the instant claims is thus 11 July 2019, the filing date of the utility patent.

Examiner’s Note
Applicant's amendments and arguments filed 26 October 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to 

Election/Restrictions
The Applicant has previously elected gelatin (first polymer electrolyte), lignin (second polymer electrolyte), and laccase (enzyme).

Claim Objections
Claims 8-14 are objected to because of the following informalities: Claims 8-14 are withdrawn as being towards a non-elected invention. However the Applicant has omitted the text of said claims in the amendment filed 26 October 2020. When amending claims, the text of all non-canceled claims must be included (See MPEP 714(C)). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (GB 2,367,002) in view of Yiamsawas et al. (ACS Biomater. Sci. Eng. 2017, 3, 2375−2383) in view of Ban et al. (Ind. Eng. Chem. Res. 2007, 46, 6480-6485).
The Applicant claims, in claim 1, a kit comprising a drug delivery system comprising a core surrounded by a coating layer wherein the coating layer is a film in which a first polymer electrolyte (ionic polypeptide) and a second polymer electrolyte (enzymatically degradable phenolic polymer) are cross-laminated and wherein the two polymers are complexed by an electrostatic or hydrophobic interaction. The kit further comprises an enzyme. In claim 2, the enzyme has a degradation activity against the 
Tian teaches a microparticle core containing an active agent and a coating comprising a water-insoluble film-forming polymer matrix (abstract). The film forming polymer may be lignin (abstract; pg 4, lns 25-31) or other polymers such as a cellulose derivative. The polymer limits the swelling of the microparticles thereby limiting the degradation by acids and enzymes in the gastrointestinal tract (id).
Tian does not teach including multiple layers on the core nor does it teach a kit with an enzyme. Tian does not teach a gelatin layer.
Yiamsawas teaches lignin nanocarriers that are successfully cleaved by naturally occurring enzymes (laccases) (abstract; pg 2375, ¶2). In one example, hydrophobic molecules are loaded into a lignin nanocarrier and used as an enzyme-responsible delivery system wherein the laccase enzyme leads to the release of the drug (pg 2381, ¶4).
Ban teaches that both lignin and gelatin can effectively enhance film water resistance (abstract). Both are hydrophobic film forming agents and lower water absorbency of starch films (pg 6484, ¶5).
It would have been prima facie obvious to prepare the microparticle of Tian coated with a lignin coating and duplicate the coating layer to include a second coating of lignin or other polymer. Generally, it is prima facie obvious to duplicate parts taught by the prior art (see MPEP 2144.04(IV)C). The motivation for doing so would be to even further limit degradation of the microparticle by protection with a film-forming polymer coating as taught by Tian. Since both layers are hydrophobic, they would necessarily prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Furthermore, since Tian is towards targeted delivery, it would have been obvious to have placed the microparticles of Tian in a kit along with an enzyme, such as laccase, that is known to degrade lignin coatings for the release of the drug within. Therefore, the release profile of claims 2 and 7 are inherent in the combination of a lignin layer being decomposed by a laccase enzyme. Claims 1-2 and 6-7 are accordingly rejected as being obvious in view of the prior art above.

Response to Arguments
Applicant's arguments filed 26 October 2020 have been fully considered but they are not persuasive. The Applicant argues, on page 5 of their remarks, that none of the references applied discloses a multilayer thin film in which a first polymer electrolyte comprising an ionic polypeptide and a second polymer electrolyte comprising an enzymatically degradable phenolic polymer are cross-laminated as recited in amended claim 1. The Applicant provides a discussion in support of this argument on pages 5-8. In Table 1 and Figure 1, three compositions are provided with different first and second layers of coating and compared by atomic force microscopy. On page 8, the Applicant asserts that the kit of claim 1 is capable of forming a coating layer having a sufficient thickness so that a drug can be loaded not only inside the core but also in the coating layer.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, it would have been prima facie obvious to prepare the microparticle of Tian coated with a lignin coating and duplicate the coating layer to include a second coating of lignin. Gelatin is a suitable alternative to lignin and can be substituted in the composition of Tian with a reasonable expectation of success. The motivation for doing so would be to even further limit degradation of the microparticle by protection with a film-forming polymer coating as taught by Tian. Since both layers are hydrophobic, they would necessarily attract by hydrophobic interactions. As such, the prior art provides motivation to layer electrolyte(s) on the surface of a core wherein the electrolytes can be lignin and gelatin. The Applicant’s presentation of additional data is not sufficient for the following reasons. First, new data must be presented in the form of a signed declaration under 37 CFR 1.132 to be properly considered. Second, the data presented does not provide a clear reason as to why the instant claims are novel and unobvious over the prior art as applied above. It is unclear as to what is being portrayed in Figure 1 as little to no explanation is provided. As such, the above rejection stands for reasons on the record.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gessner et al. (RSC Adv., 2018, 8, 24883–24892) in view of Ban et al. (Ind. Eng. Chem. Res. 2007, 46, 6480-6485) in view of Yiamsawas et al. (ACS Biomater. Sci. Eng. 2017, 3, 2375−2383) in view of Kim et al. (ACS Appl. Mater. Interfaces 2016, 8, 30449−30457).
The Applicant claims, in claim 1, a kit comprising a drug delivery system comprising a core surrounded by a coating layer wherein the coating layer is a film in which a first polymer electrolyte (ionic polypeptide) and a second polymer electrolyte (enzymatically degradable phenolic polymer) are cross-laminated and wherein the two polymers are complexed by an electrostatic or hydrophobic interaction. The kit further comprises an enzyme. In claim 2, the enzyme has a degradation activity against the coating layer. Claim 3 requires the core to comprise porous inorganic particles. In claim 4, the core is a hollow core. Claim 6 requires the second polymer to be lignin. In claim 7, the enzyme, when in contact with the drug delivery system, has a pH dependent release profile.
Gessner teaches hollow mesoporous silica capsules useful as drug transport vehicles (abstract). The capsules were tested by loading with antibiotic and anticancer compounds and evaluated towards gram negative bacteria (abstract). Gessner notes that the loaded drugs are hydrophobic and thus the release rates into ethanol are higher than into water at pH 6.5 (pg 24889, ¶6). Gessner teaches that incorporation of drugs into the hollow capsule has advantages such as the drug is protected from degradation and drug targeting can be achieved using targeting ligands (pg 24891, ¶2).

Ban teaches that both lignin and gelatin can effectively enhance film water resistance (abstract). Both are hydrophobic film forming agents and lower water absorbency of starch films (pg 6484, ¶5).
Yiamsawas teaches lignin nanocarriers that are successfully cleaved by naturally occurring enzymes (laccases) (abstract; pg 2375, ¶2). In one example, hydrophobic molecules are loaded into a lignin nanocarrier and used as an enzyme-responsible delivery system wherein the laccase enzyme leads to the release of the drug (pg 2381, ¶4).
Kim teaches that silver is a broad spectrum antibacterial agent with low toxicity to humans (pg 30449, ¶1) active against Gram-negative bacteria (pg 30450, ¶1). Porous silicon nanoparticles are useful as a vehicle for in vivo controlled drug delivery applications wherein the porosity and surface chemistry can be readily tuned to enhance the solubility of the loaded drugs (pg 30449, ¶2).
It would have been prima facie obvious to prepare the hollow core capsules of Gessner, which are useful for drug delivery of agents useful against Gram-negative bacteria, with the porous silver (inorganic) particles in the hollow core since they are also useful for treating Gram-negative bacteria. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to apply the film coatings of Ban onto the capsules to enhance the water .

Response to Arguments
As applicants have advanced no arguments in addition to those rebutted above, this rejection stands for the reasons set forth by the examiner above. 

Conclusion                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613